



COURT OF APPEAL FOR ONTARIO

CITATION: Paderewski Society Home (Niagara) v. Skorski, 2019
    ONCA 510

DATE: 20190617

DOCKET: C64648

MacPherson, Tulloch and Harvison Young JJ.A.

BETWEEN

Paderewski Society Home (Niagara)

Plaintiff (Respondent)

and

Leopold Skorski,
Alexander
    Davidoff
and Alexandra Davidoff

Defendants (
Appellant
)

Alexander Davidoff, in person

Zijad Saskin, for the respondent

Heard: June 14, 2019

On appeal from the judgment of Justice J.R. Henderson of
    the Superior Court of Justice, dated November 3, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The court does not have jurisdiction to hear this appeal because the
    order appealed from is for a single payment of $10,000.

[2]

The appeal lies to the Divisional Court. No costs.


